Citation Nr: 1101286	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for trochanteric bursitis of the right hip.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for trochanteric bursitis of the left hip.

4.  Entitlement to an initial compensable evaluation for right 
ankle strain.

5.  Entitlement to an initial compensable evaluation for left 
ankle strain.

6.  Entitlement to increased evaluations for degenerative changes 
of the lumbar spine, evaluated as 10 percent disabling from 
November 1, 2004 until October 31, 2008 and as 20 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty form June 1982 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal form rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire in June 2005 and March 2007.  The Board remanded this 
case in February 2009.

The issues of entitlement to increased evaluations for left ankle 
strain and for degenerative changes of the lumbar spine are 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  During the period from November 1, 2004 until January 31, 
2007, the Veteran's PTSD was essentially moderate in terms of 
social and occupational functioning, with a Global Assessment of 
Functioning (GAF) score of 55 assigned and with no indication of 
the type of symptoms (e.g., a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; or panic attacks more than 
once a week) that would warrant an evaluation in excess of 30 
percent.

2.  During the period beginning on January 31, 2007, the 
Veteran's PTSD has been productive of more serious symptoms, with 
a GAF score of 50 assigned on VA examination in January 2007 and 
May 2009, socially isolative behavior, and a flattened affect.

3.  VA treatment records show initiation of medication for PTSD 
in late May 2009, with GAF scores of 57 in late May 2009, 62 on 
July 28, 2009, and 75 in February 2010, and improvement of 
symptoms with increased medication dosage to the point that the 
PTSD was described as essentially in remission in February 2010.

4.  With the right hip, the Veteran has not been shown to have 
flexion limited to 30 degrees or limitation of abduction, with 
motion lost beyond 10 degrees, even taking into account pain on 
motion.

5.  With the left hip, the Veteran has not been shown to have 
flexion limited to 30 degrees or limitation of abduction, with 
motion lost beyond 10 degrees, even taking into account pain on 
motion.

6.  The Veteran's limitation of right ankle motion is moderate in 
degree, taking into account objective evidence of pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD for the period from November 1, 2004 until 
January 31, 2007 and from July 28, 2009 have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a 50 percent evaluation for PTSD have been 
met for the period beginning on January 31, 2007 until July 27, 
2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an initial evaluation in excess of 10 
percent for trochanteric bursitis of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 
5019, 5252, 5253 (2010).

4.  The criteria for an initial evaluation in excess of 10 
percent for trochanteric bursitis of the left hip have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, Diagnostic Codes 
5019, 5252, 5253 (2010).

5.  The criteria for an initial 10 percent evaluation for right 
ankle strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations for increased ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  PTSD

The RO has assigned an initial 30 percent evaluation for PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under this section, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has reviewed the relevant evidence of record and finds 
that the currently assigned 30 percent evaluation is appropriate 
for the period from November 1, 2004 until January 31, 2007.  The 
Veteran's December 2004 VA psychiatric examination revealed none 
of the symptoms listed in the criteria for a 50 percent 
evaluation.  Indeed, during that examination, she confirmed that 
she was not receiving any psychiatric treatment and was not on 
any medications.  The examination revealed some anxiety, 
depression, and euthymia, but her affect was appropriate to her 
mood.  She denied hallucinations, delusions, and suicidal and 
homicidal ideation.  A low energy level and limited restless 
sleep nightly were reported.  A GAF score of 55 was assigned, and 
the examiner confirmed that PTSD symptoms only "moderately" 
affected employment and social functioning. All of these findings 
are entirely consistent with a 30 percent initial evaluation.  

Subsequent evidence, beginning with the Veteran's January 31, 
2007 VA psychiatric examination report, nevertheless indicates a 
worsening disability picture followed by an improved disability 
picture.  Significantly, the Veteran was assigned a GAF score of 
50, which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition (DSM-IV), indicates serious symptoms affecting social 
and occupational functioning, by the same VA examiner in January 
2007 and May 2009.  Comments from the January 2007 and May 2009 
VA examiner further reflect this, as the Veteran has been 
described as having serious interference with employment, school, 
and social functioning.  In view of this and other symptoms, 
including notations of the Veteran isolating herself in the 
January 2007 report and of a flat affect in the May 2009 report, 
the Board finds that the criteria for a 50 percent evaluation 
have been met as of January 31, 2007.  See Fenderson v. West, 
supra.

The question thus becomes whether an even higher evaluation is 
warranted.  In this regard, the Board notes that the Veteran's 
most significant area of impairment was social, as the May 2009 
examiner noted that she had no friends and isolated herself; she 
was noted to have a male partner but had difficulty in 
interacting with him.  In terms of overall symptomatology, 
however, the Veteran's disability picture was entirely consistent 
with no more than a 50 percent evaluation as described in the 
January 2007 and May 2009 VA examination reports.  She had no 
suicidal or homicidal ideation and had at most mild-to-moderate 
short-term memory problems.  While not employed, the Veteran was 
noted to be working on an online and full-time Ph.D. program 
during her May 2009 VA examination.  She also described holding 
"things in" so that her daughter did not see her having temper 
problems.  Taken as a whole, these findings would not support an 
evaluation in excess of 50 percent as of January 31, 2007.

Of particular note to the Board is the fact that the Veteran was 
apparently not prescribed any psychotropic medications during the 
pendency of this appeal until May 2009.  "Psychopharmacological 
treatment" was recommended by the May 2009 VA examiner.  VA 
treatment records beginning days after the May 2009 VA 
examination show that the Veteran re-established a primary care 
relationship with the VA outpatient clinic, and asked to see 
someone for her insomnia.  She was seen for this in the mental 
health clinic in late May 2009 and was prescribed medication for 
her PTSD, at which time a GAF score of 57 was assigned.  She was 
seen again in late July 2009, at which time she was noted to have 
significant benefit from the medication, with reduced anxiety and 
improved mood and a GAF score of 62.  The medication dosage was 
increased, and she was seen again in August 2009, at which time 
she reported feeling much better, with improved energy and 
motivation and better sleep of 5 to 6 hours per night.  When seen 
in November 2009, however, she reported 2 weeks of gradually 
increased depression and insomnia, but with no identifiable 
triggers.  Her dosage was increased, and she was seen again in 
December 2009, at which time she reported feeling better after 
the increase in dosage, with improved mood, better sleep, and 
more energy and motivation.  When seen in February 2010, her PTSD 
was described as essentially in remission on the present 
medication dosage without persistent side effects, and a GAF 
score of 75 was assigned.  Although the VA examiner in early May 
2009 assigned a GAF score of 50, indicating the presence of 
"serious" symptoms, the clinician at the mental health clinic 
assess the GAF score as 57, indicating the presence of 
"moderate" symptoms when medication was prescribed in late 
May 2009.  Thereafter, her symptoms were assessed as improving to 
the "mild" range in July 2009 and to no more than slight 
impairment in social, school, or occupational functioning by 
February 2010.  Giving the Veteran the benefit of the doubt as to 
the severity of her symptoms ("serious" versus "moderate") in 
May 2009, the Board concludes that with the initiation of 
medication, her symptoms supported no more than an occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks by July 2009, which the GAF score 
of 62 was assigned, and have continued to improve since then, so 
as not to support more than a 30 percent disability evaluation 
beginning July 28, 2009.

As a final matter, the Board has carefully considered some of the 
wording in the January 2007 VA examination report, notably the 
comment that the Veteran "has not made any suicide attempts 
since December 2004."  The Board has reviewed the record to 
determine whether there was a suicide attempt in that month but 
has found no such evidence.  Moreover, the examiner referred to 
other things (i.e., legal problems, assaults) that had not 
occurred since December 2004 and notes that the prior VA 
examination was, in fact, conducted in December 2004.  It is 
accordingly the understanding of the Board that the examiner 
intended to indicate that certain events, including suicide 
attempts, had not occurred since the prior examination, and not 
that there had ever been a suicide attempt (or a legal problem or 
assault) as of that date.  

Overall, the evidence does not support an initial evaluation in 
excess of 30 percent for PTSD for the period from November 1, 
2004 until January 31, 2007 and again from July 28, 2009, but 
does support an increased staged evaluation of 50 percent as of 
January 31, 2007 to July 27, 2009.  This determination 
accordingly represents a partial denial and partial grant of the 
claim on appeal.  38 C.F.R. §§ 4.3, 4.7.

III.  Bilateral hip disorders

The RO has evaluated the Veteran's right and left hip disorders 
separately at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  Under this section, bursitis is to be 
rated as limitation of motion of affected parts as degenerative 
arthritis.  

In this regard, the Board notes that Diagnostic Code 5251, 
concerning limitation of extension of the thigh, has a maximum 
evaluation of 10 percent.  Under Diagnostic Code 5252, concerning 
limitation of flexion, ratings are assigned for limitation to 45 
degrees (10 percent), 30 degrees (20 percent), 20 degrees (30 
percent), and 10 degrees (40 percent).  Under Diagnostic Code 
5253, concerning impairment of the thigh, ratings are assigned 
for limitation of rotation of, cannot toe out more than 15 
degrees, affected leg; or limitation of adduction, cannot cross 
legs (10 percent); and limitation of abduction, with motion lost 
beyond 10 degrees (20 percent).  

Consideration is also warranted for such findings as painful 
motion, functional loss due to pain, excess fatigability, 
weakness, and additional disability during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.

In this case, the Board has first considered whether an increase 
is warranted in terms of limitation of motion.  The December 2004 
VA general medical examination revealed bilateral flexion to 90 
degrees, bilateral extension to 30 degrees, bilateral adduction 
to 20 degrees, right abduction to 40 degrees, left abduction to 
30 degrees, and internal and external rotation within normal 
limits bilaterally.  Painful motion was noted to significantly 
limit functional ability during flare-ups or when the joint was 
used repeatedly over a period of time, with about 10 to 20 
additional degrees of flexion lost.  

The January 2007 VA orthopedic examination revealed pain at right 
hip flexion to 70 degrees, with active flexion to 80 degrees; 
pain at left hip flexion to 60 degrees, with active flexion to 70 
degrees; pain at 15 degrees of right hip extension and 20 degrees 
of left hip extension; abduction to 20 degrees on the right and 
25 degrees on the left; adduction to 15 degrees on the right and 
20 degrees on the left; pain at external rotation to 30 degrees 
and internal rotation to 20 degrees on the right; and left hip 
external rotation to 25 degrees and internal rotation to 20 
degrees.  Painful motion was noted, and the examiner indicated 
that, with flare-ups, a reduced range of motion of 5 to 10 
degrees could be expected.   

A May 2007 physical therapy record contains only passive range 
of motion findings of the hips, with abduction to 10 degrees, 
adduction to 20 degrees, and flexion to 110 degrees on the left; 
and abduction and adduction to 20 degrees and flexion to 110 
degrees on the right.  See 38 C.F.R. § 4.71a, Plates I & II 
(concerning range of motion measurements).  

The May 2009 VA orthopedic examination revealed less pronounced 
range of motion findings, with hip flexion to 120 degrees, 
extension to 30 degrees, adduction to 25 degrees with some mild 
discomfort over the trochanters at extremes, abduction to 45 
degrees, internal rotation to 40 degrees, and external rotation 
to 60 degrees bilaterally.  

Even taking into account the expected loss of additional motion 
due to pain, in view of DeLuca, the active range of motion 
findings for both hips from the cited examinations are fully 
contemplated by the criteria for a 10 percent evaluation under 
Diagnostic Codes 5252 and 5253.  The evidence also does not 
reflect ankylosis of the hip (Diagnostic Code 5250), flail joint 
(Diagnostic Code 5254), or impairment of the femur (i.e., 
fracture or malunion) (Diagnostic Code 5255).  

In summary, there is simply no schedular basis for initial 
evaluations in excess of 10 percent for trochanteric bursitis of 
the right and left hips, and the claims for those benefits must 
be denied.  38 C.F.R. §§ 4.3, 4.7.



IV.  Right ankle strain

The RO has evaluated the Veteran's service-connected right ankle 
strain at the zero percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this section, a 10 percent 
evaluation is assigned for moderate limitation of motion of the 
ankle, whereas marked limitation of motion warrants a 20 percent 
evaluation.

In addition to the considerations under 38 C.F.R. §§ 4.40 and 
4.45, 38 C.F.R. § 4.59 is applicable in this instance.  This 
section indicates that, with any form of arthritis, painful 
motion is an important factor of disability and that the intent 
of the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention of this section to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  Id.

In this case, the Board finds that an initial 10 percent 
evaluation is warranted, particularly in light of 38 C.F.R. 
§ 4.59.  The December 2004 VA general medical examination 
revealed full range of ankle motion, but the examiner noted an 
additional possible 5 to 10 degree loss of lateral motion during 
flare-ups, and the Veteran reported chronic dull pain.  Findings 
from the January 2007 VA orthopedic examination were even more 
significant, with plantar flexion to 40 degrees, dorsiflexion to 
10 degrees, and findings of painful motion and an additional loss 
of range of motion of 5 to 10 degrees with flare-ups.  A November 
2009 VA outpatient treatment record indicates right ankle 
dorsiflexion to 4 degrees (with the knee extended) and full 
plantar flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(normal ankle motion consists of dorsiflexion from zero to 20 
degrees and plantar flexion from zero to 45 degrees).

The Board must nevertheless stress that an even higher initial 
evaluation is not warranted.  The combination of loss of motion 
(notably dorsiflexion) and pain-related symptoms is moderate in 
degree and would not be properly characterized as being 
commensurate to marked limitation of motion.  The Board is aware 
of the substantial limitation of dorsiflexion noted in November 
2009, but at that time plantar flexion was shown to be fully 
within normal limits.  See DeLuca v. Brown, supra.  Moreover, 
there is no evidence of ankylosis (Diagnostic Codes 5270 and 
5272) or astragalectomy (Diagnostic Code 5274).  

In summary, the evidence supports an initial 10 percent 
evaluation for right ankle strain.  To that extent, the appeal is 
granted.  38 C.F.R. §§ 4.3, 4.7, 4.31.

V.  Additional rating considerations

Except as otherwise noted, the Board finds that there is no basis 
for "staged" ratings pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of the 
appeal has been essentially consistent and fully contemplated by 
the assigned disability ratings.

Moreover, the Veteran has submitted no evidence showing that the 
disorders addressed upon appeal have markedly interfered with her 
employment status beyond that interference contemplated by the 
assigned evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Finally, the Board does not find that this case raises a claim 
for a total disability evaluation based upon individual 
unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009).  While the Veteran reported that she was not working 
during her May 2009 VA psychiatric examination, she also 
indicated that she was pursuing a Ph.D. program.  Her vocational 
rehabilitation file is of record and documents her continuing 
efforts to pursue full-time employment.  

VI.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the initial service connection claims was 
furnished to the Veteran in November 2004 and May 2005, prior to 
the dates of the issuance of the appealed rating decisions.  As 
this case concerns initial evaluations and comes before the Board 
on appeal from the decisions which also granted service 
connection, there can be no prejudice to the Veteran from any 
deficiencies of 38 U.S.C.A. § 5103(a) notice for the service 
connection claims.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  The Board 
also notes that the criteria for the claimed benefits, as well as 
the type of evidence that would support the Veteran's claims, 
were addressed at the October 2008 video conference hearing.  See 
Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded VA examinations that fully addressed the 
symptoms and severity of the service-connected disorders 
addressed in this decision.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Finally, in the February 2010 remand, the Board requested 
obtaining the Veteran's vocational rehabilitation training file 
and VA medical records since November 2007 and scheduling VA 
orthopedic and psychiatric examinations.  The noted records have 
all been associated with the claims file, and the requested 
examinations were conducted in accordance with the remand 
request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied for the period from November 1, 2004 until January 
31, 2007 and again beginning July 28, 2009.

Entitlement to a 50 percent evaluation for PTSD for the period 
beginning on January 31, 2007 and ending on July 27, 2009 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for 
trochanteric bursitis of the right hip is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
trochanteric bursitis of the left hip is denied.

An initial 10 percent evaluation for right ankle strain is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The Veteran has not been afforded a VA examination addressing her 
service-connected left ankle strain since January 2007; at the 
time of the February 2009 remand, she had not reported such a 
worsening as to warrant reexamination.  Recent VA treatment 
records from late 2009, however, indicate that she twisted the 
left ankle into inversion and required additional treatment at 
that time.  Based upon this evidence, suggesting increased 
severity, the Board finds that the Veteran's left ankle should be 
reexamined prior to a Board adjudication of her left ankle claim.  
38 C.F.R. § 3.159(c)(4).

As to the low back disability claim, the February 2009 remand 
specified that the Veteran's reexamination should include a 
description of any incapacitating episodes (i.e., doctor-
prescribed bedrest).  The ensuing May 2009 VA orthopedic 
examination report, however, is devoid of such information.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiner also 
noted chiropractic treatment, and he referred to physical therapy 
"on a more recent basis." It is not clear, however, whether 
such treatment and therapy was performed at a VA facility or with 
private treatment providers.  The claims file includes records of 
VA treatment through May 2010; these records include a July 2007 
discharge note for physical therapy, which lists the dates of 
treatment as being three sessions from May 14, 2007 through June 
25, 2007, and the three treatment notes in May and June 2007, as 
well as a November 2009 physical therapy consult concerning the 
left ankle that contains reference to entry of a fee basis 
consult for physical therapy because the Veteran preferred 
physical therapy closer to her home.  A more thorough VA 
examination, and efforts to obtain any recent treatment records, 
are accordingly required.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all necessary signed 
release forms, efforts should be made to 
obtain any and all recent records of VA 
and/or non-VA chiropractic treatment and 
physical therapy.  All records obtained 
pursuant to these efforts must be added to 
the claims file.  If the search for such 
records has negative results, documentation 
to that effect must be added to the claims 
file.

2.  The Veteran should also be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the symptoms and 
severity of her service-connected left ankle 
and lumbar spine disorders.  The Veteran's 
claims file should be made available to the 
examiner prior to the examination, and the 
examiner is requested to review the entire 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by the 
examiner should be performed.  For both 
disorders, the examiner should conduct range 
of motion testing and comment on the presence 
and extent of any painful motion, functional 
loss due to pain, additional disability with 
flare-ups, excess fatigability, and weakness.  
For the lumbar spine disorder, the examiner 
should also comment on the presence and 
extent of any ankylosis and note both the 
duration and frequency of: 1) any 
incapacitating episodes (i.e., doctor-
prescribed bedrest), and 2) the location and 
severity of any associated objective 
neurological findings (i.e., radiculopathy or 
bowel/bladder impairment).  

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claims for higher 
evaluations for left ankle strain and 
degenerative changes of the lumbar spine must 
be readjudicated.  If the determination of 
either of these claims remains less than 
fully favorable to the Veteran, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


